Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al (“Wright”, US 2018/0032643) in view of Chen et al (“Chen”, US 2011/0218777).

As per claim 1, Wright teaches a computer-implemented method for extracting building information model (BIM) elements for a floor plan drawing, comprising: 
obtaining an image of the floor plan drawing( [0045] The data source 302 may include electronic and non-electronic mediums including blueprints, floor plans, raw files, digital files (e.g., ACA files, image files, PDF files, scanned documents), aerial/satellite images, photographs, and other means of data storage. Put differently, the data source 302 may include the medium or means of conveying the architectural layout (e.g., digital file, hand-drawn blueprint), while the architectural layout may include the data (e.g., lines, shapes, symbols,) that make up the graphical representation of the building and its architecture. The architectural layout may have one or more levels/layers.)
determining a design drawing area;
extracting elements from the design drawing area ([0022]-[0024] Ingesting the elements from a data store, analyzing the objects and mapping. Determining a set of spatial zones, convert the plurality of spatial zones. Establish a design model of the architectural layout)
obtaining a synthetic floor plan design drawing dataset, wherein synthetic symbol labels, synthetic symbol locations, and synthetic symbol orientations of synthetic data in the synthetic floor plan design drawing dataset are known ([0046] The set of architectural objects 304 may include symbols, markings, shapes, characters, text, or other elements that designate, annotate, or otherwise call out particular aspects of the architectural layout. For example, the set of architectural objects 304 can include a line, an arc, a shape, a symbol, a wireframe, a plane, a surface, a face, or a point-cloud. For instance, the set of architectural objects may include a diagonal line to indicate a door, a thick line to indicate a wall, an elongated rectangle to indicate a window, and the like. In embodiments the set of architectural objects 304 may represent, symbolize or indicate a set of architectural features of the building or structure depicted by the architectural layout. As examples, the architectural features may include doors, windows, walls, stairs, appliances, furnishings, and other physical characteristics of the building or structure.); 
based on the elements and the synthetic floor plan design drawing dataset, detecting a symbol represented by the vectorized elements, wherein the symbol comprises a symbol label ([0046] The set of architectural objects 304 may include symbols, markings, shapes, characters, text, or other elements that designate, annotate, or otherwise call out particular aspects of the architectural layout. For example, the set of architectural objects 304 can include a line, an arc, a shape, a symbol, a wireframe, a plane, a surface, a face, or a point-cloud. For instance, the set of architectural objects may include a diagonal line to indicate a door, a thick line to indicate a wall, an elongated rectangle to indicate a window, and the like. In embodiments the set of architectural objects 304 may represent, symbolize or indicate a set of architectural features of the building or structure depicted by the architectural layout. As examples, the architectural features may include doors, windows, walls, stairs, appliances, furnishings, and other physical characteristics of the building or structure.); 
determining, based on the synthetic floor plan design drawing dataset, an orientation of the detected symbol ([0052] In embodiments, the reference database may include a set of training images (e.g., reference images containing objects to serve as a comparison for the architectural objects) to facilitate identification of the set of architectural objects. The training images may contain images of the symbols, shapes, words, and characters used in the architectural layout to represent the architectural features (e.g., a double-thick wall for a window, slanted line for a door, elongated rectangle for a window). Accordingly, the object recognition technique may use the training images to extract feature descriptions (e.g., interesting or distinguishing points for each shape or symbol) from each image, and compare these feature descriptions to the shapes and objects present in the architectural layout. Based on the position, size, orientation, scale, or Euclidean distance between respective points of a given object, the object recognition technique may detect the set of architectural objects of the architectural layout.); 
based on the symbol label, fetching a building information model (BIM) element ([0020] Aspects of the disclosure use an input of an architectural layout to generate an output of a design-model. Aspects may use pattern recognition techniques to transform an architectural layout of a building into a design-oriented representation of the building. Walls may be extracted from an imprecise data source such as an imperfect drawing to form rooms which can then be used to create the design-model. As such, the architectural layout configured to represent plans for a building may be transformed into a design-model for use in various aspects of building design such as energy distribution efficiency. For example, utilizing aspects described herein, spatial zones for the building may be generated and a heating, ventilation, and air conditioning (HVAC) design-model may be established.; and 
based on the symbol orientation, placing the BIM element in the floor plan drawing ([0020] Aspects of the disclosure use an input of an architectural layout to generate an output of a design-model. Aspects may use pattern recognition techniques to transform an architectural layout of a building into a design-oriented representation of the building. Walls may be extracted from an imprecise data source such as an imperfect drawing to form rooms which can then be used to create the design-model. As such, the architectural layout configured to represent plans for a building may be transformed into a design-model for use in various aspects of building design such as energy distribution efficiency. For example, utilizing aspects described herein, spatial zones for the building may be generated and a heating, ventilation, and air conditioning (HVAC) design-model may be established. See also Figure 3 and [0075] establishing the design-model.)
Wright fails to teach obtaining a raster image of the floor plan drawing and 
determining a design drawing area by parsing the raster image; extracting vectorized elements from the design drawing area. However, Chen teaches a raster image of the floor plan drawing and determining a design drawing area by parsing the raster image; extracting vectorized elements from the design drawing area ([0034] In various embodiments, a method extracts topological or layout structure information for vector images. The method may be applied to a raster image of a floor plan if the geometric primitive (such as a line, an arc, a circle, or text) detection algorithms are properly designed. One example method operates to extract building structures as semantic information from a vector image of a building and organize it as a building information model, compatible with IFC formats.)
Chen further teaches sythentic floor plan datasets and symbols for detection ([0036] An Extract Primitives module 210 searches for geometrical primitives from the inputted floor plan drawing 205. Geometrical primitives can include points, lines, curves, and text. Some templates may be predefined for basic structures (such as stairs, doors, and elevator), and stored in a structure template library 215. With these templates, corresponding structures in the drawings may be searched for using an Extract Basic Structure module 220. Templates may be set to search the space names via an Extract Names module 225. These templates may include wildcard strings or other properties such as color, font, and size.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the parsing teaching of Chen with the extraction method of Wright. Motivation to do so would have been to provide a faster more accurate identification and application of objects. 

As per claim 2, Wright teaches the computer-implemented method of claim 1, wherein the obtaining the raster image comprises: obtaining a portable document format (PDF) file of the floor plan drawing; ([0045] The data source 302 may include electronic and non-electronic mediums including blueprints, floor plans, raw files, digital files (e.g., ACA files, image files, PDF files, scanned documents), aerial/satellite images, photographs, and other means of data storage.) removing background gridlines with a rule-based method; removing background elements using color information; and rastering the PDF file into images ([0054] At operation 314 the architectural object ingestion system 310 may include extracting a set of object data from the subset of the set of architectural objects. Generally, extracting the set of object data from the subset of the architectural objects may include identifying, evaluating, filtering, measuring, calculating, or performing another computational process to obtain or pull the set of object data from the architectural object. The set of object data may include information describing the size, shape, position, and other characteristics of the subset of architectural features. For instance, in embodiments, the set of object data may include coordinates of line start/endpoints, the thickness or length of certain lines, and the like. In embodiments, the set of object data may include the lines, shapes, or three-dimensional entities themselves (e.g., the set of object data may include lines, words or symbols that represent walls/doors, windows, or other architectural features of the architectural layout).

As per claim 3, Wright teaches the computer-implemented method of claim 1, wherein the determining the design drawing area comprises: using a machine learning model to segment the raster image into multiple sections, wherein the machine learning model identifies fixed patterns of a layout of the floor plan drawing; and selecting one or more of the multiple sections that comprise the design drawing area. ([0070] Aspects of the present disclosure relate to the recognition that, in certain situations, a label or room name may not be present for one or more areas of the architectural layout. Accordingly, aspects of the present disclosure are directed toward analyzing the architectural layout and generating an original spatial zone identifier for the corresponding spatial zone. In embodiments, generating the spatial zone identifier may include analyzing the location of the room relative to other rooms, as well as the size, shape, and contents of the room, and generating a spatial zone identifier based on these factors. As an example, a room that contains a toilet and a sink may have a high likelihood of being a bathroom, while a room that contains cupboards, a countertop, microwave, sink, and oven may have a high likelihood of being a kitchen (e.g., based on a confidence score such as 85%). Accordingly, the spatial zone ID establishment operation 329 may be configured to generate spatial identifiers of “Bathroom,” and “Kitchen,” for these rooms, respectively.)

As per claim 4, Chen teaches the computer-implemented method of claim 1, wherein the extracting vectorized elements comprises: grouping the vectorized elements to form a candidate area of candidate elements; and filtering out candidate elements based on a size of candidate element bounding boxes .([0029] In an embodiment, a method extracts building structure as semantic information from a vector image of a building and organizes it as a building information model, compatible with IFC formats. A template-driven detection method extracts basic building structures, such as stairs, doors, and elevators. A template is composed of primitive properties points, lines, curves, and text. Users can predefine the template or temporarily define a template. In some embodiments, a wall line thinning method may be utilized. For a floor plan of the building, its structure boundaries take on various parallel lines or curves to represent walls, windows and so on. The wall line thinning method merges the end vertices of the parallel lines or curves across the boundary so as to simplify the boundary into a set of line segments and to ensure no two lines along the boundary are at the same location. The line segments are organized as a graph data structure, which provides several advantages in further processing, such as structure verification.)

As per claim 5, Chen teaches the computer-implemented method of claim 1, wherein the obtaining a synthetic floor plan design drawing dataset comprises: generating the synthetic floor plan design drawing dataset based on a symbol library and synthetic floor plan dataset ([0070] An embodiment solves the problem by proposing a flexible method for describing the object's structure and using that schema to extract all similar objects from a drawing. With this well-organized structure, an embodiment can effectively and robustly retrieve all similar objects irrespective of their size and orientation. The retrieved similar objects then can be easily grouped into standard IFC object classes, creating a building semantic model where none existed.)

 As per claim 6, Chen teaches the computer-implemented method of claim 5, further comprising: 	 ([0096] If an object is composed of a set of primitives O={p.sub.1, p.sub.2, . . . , p.sub.n}, the structure of the object can be represented as the properties of its primitives and relations among them. The properties can be a shape, the properties can be text defined as previously disclosed. The relations can be distance, angle, or orientation as defined above. So the structure of the object can be represented as multiple matrixes. These matrixes include adequate information, yet they also include redundancy. To remove the redundancy, a primary primitive is identified.)

As per claim 7, Wright teaches the computer-implemented method of claim 1, wherein the detecting a symbol comprises: determining a confidence level for the symbol; determining that the confidence level is below a threshold confidence level; and filtering out the symbol based on the determining that the confidence level is below the threshold confidence level; determining a second confidence level for a second symbol; determining that the second confidence level is above the threshold confidence level; and retaining the second symbol for further processing based on the determining that the second confidence level is above the threshold confidence level ([0053] Consider the following example. The training images may contain an image of an equilateral quadrilateral with four circles located in a 2×2 pattern on its surface (e.g., a representation of a stove/oven). Accordingly, the object recognition technique may analyze the quadrilateral, determine the ratio of the lengths of its sides, the spacing of each circle relative to the other circles and the sides of the quadrilateral, and other information such as the color, size, and orientation of the object. The object recognition technique may then compare the gathered information with the architectural layout to locate and identify an object matching the feature description of the quadrilateral. In embodiments, the object recognition technique may include using a predetermined tolerance threshold to facilitate identification of the architectural objects. The tolerance threshold may include a specification, criterion or guideline that quantitatively or qualitatively designates a range of acceptable conditions for each attribute of the feature description (e.g., the sides of the quadrilateral may not be equilateral, but fall within a 10% tolerance threshold). In embodiments, objects in the architectural layout that match the feature descriptions of one or more images in the training images (e.g., that achieve the tolerance threshold) may be selected as part of the subset of the set of architectural objects.)

As per claim 8, Wright teaches the computer-implemented method of claim 1, wherein the determining then orientation of the symbol comprises: training a symbol orientation classification model; predicting the orientation based on the symbol orientation classification model ([0052] In embodiments, the reference database may include a set of training images (e.g., reference images containing objects to serve as a comparison for the architectural objects) to facilitate identification of the set of architectural objects. The training images may contain images of the symbols, shapes, words, and characters used in the architectural layout to represent the architectural features (e.g., a double-thick wall for a window, slanted line for a door, elongated rectangle for a window). Accordingly, the object recognition technique may use the training images to extract feature descriptions (e.g., interesting or distinguishing points for each shape or symbol) from each image, and compare these feature descriptions to the shapes and objects present in the architectural layout. Based on the position, size, orientation, scale, or Euclidean distance between respective points of a given object, the object recognition technique may detect the set of architectural objects of the architectural layout.)

As per claim 9, Wright teaches the computer-implemented method of claim 8, wherein the training comprises: utilizing the known symbol orientation in the synthetic floor plan design drawing dataset for orientation information learning in the symbol orientation classification model ([0052] In embodiments, the reference database may include a set of training images (e.g., reference images containing objects to serve as a comparison for the architectural objects) to facilitate identification of the set of architectural objects. The training images may contain images of the symbols, shapes, words, and characters used in the architectural layout to represent the architectural features (e.g., a double-thick wall for a window, slanted line for a door, elongated rectangle for a window). Accordingly, the object recognition technique may use the training images to extract feature descriptions (e.g., interesting or distinguishing points for each shape or symbol) from each image, and compare these feature descriptions to the shapes and objects present in the architectural layout. Based on the position, size, orientation, scale, or Euclidean distance between respective points of a given object, the object recognition technique may detect the set of architectural objects of the architectural layout.)

As per claim 10, Wright-Chen fail to distinctly point out retraining the model based on user feedback. However, OFFICIAL NOTICE is taken that user invention by way of feedback in the form of presenting the floor plan drawing with the placed BIM element; receiving user feedback; and retraining an object detection model and a symbol orientation classification model based on the user feedback is notoriously well known in the art. Training a model to identify false positives aides the model in recognizing further similar fallacies in future iterations. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching with the method of Wright-Chen. Motivation to do so would have been to improve the model in order to reduce the number of incorrectly detected objects for future use.  

	Claim 11 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 
Claim 12 is similar in scope to that of claim 2, and is therefore rejected under similar rationale.
Claim 13 is similar in scope to that of claim 3, and is therefore rejected under similar rationale.
Claim 14 is similar in scope to that of claim 4, and is therefore rejected under similar rationale.
Claim 15 is similar in scope to that of claim 5, and is therefore rejected under similar rationale.
Claim 16 is similar in scope to that of claim 6, and is therefore rejected under similar rationale.
Claim 17 is similar in scope to that of claim 7, and is therefore rejected under similar rationale.
Claim 18 is similar in scope to that of claim 8, and is therefore rejected under similar rationale.
Claim 19 is similar in scope to that of claim 9, and is therefore rejected under similar rationale.
Claim 20 is similar in scope to that of claim 10, and is therefore rejected under similar rationale.
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN F PITARO/Primary Examiner, Art Unit 2198